Citation Nr: 0121416	
Decision Date: 08/23/01    Archive Date: 08/29/01

DOCKET NO.  01-03 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased rating for right knee 
disability with degenerative joint disease, currently 
evaluated as 20 percent disabling. 

2.  Entitlement to a rating in excess of 10 percent for left 
knee disability with degenerative joint disease.

3.  Entitlement to an increased rating for degenerative joint 
disease of the lumbosacral spine, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Alabama State Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1972 to August 
1982.

This appeal comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 2001 rating decision by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  In that decision, the RO increased 
the disability rating for right knee disability from 10 
percent to 20 percent disabling and denied a rating in excess 
of 10 percent for low back disability.  The RO also granted 
service connection for left knee disability as secondary to 
service connected right knee disability and assigned an 
initial 10 percent disability evaluation.  

The Board notes that in Fenderson v. West, 12 Vet. App. 119 
(1999), the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (Court) addressed the issue of 
"staged" ratings and distinguished between dissatisfaction 
with an initial rating assigned following a grant of service 
connection (as in the left knee claim) and a claim for an 
increased rating of a service connected disability (as in the 
right knee and back claims).  The Board has rephrased the 
issues listed on the title page to reflect this distinction.

The Board notes that the veteran has raised a claim for an 
increased rating for his service connected right elbow 
disability.  The Board also notes that, in a rating decision 
dated in March 1999 and a letter dated in January 2000, the 
RO addressed claims for service connection for bronchitis and 
bilateral foot disability under the well grounded standard.  
On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law eliminates the 
concept of a well grounded claim and provides for 
readjudication of all claims denied as not well grounded 
which became final beginning on July 14, 1999.  Id.  The 
above-mentioned claims are referred to the RO for appropriate 
action.


REMAND

The Board, upon review of the record, finds that additional 
clinical records need to be associated with the claims folder 
prior to any further review.  The veteran reports receiving 
emergency room treatment for back pain following a motor 
vehicle accident in early 1998.  He was scheduled for 
physical therapy at HealthSouth in May 1998.  Subsequent to 
his VA examinations in December 2000, he reported receiving 
VA outpatient treatment at the Birmingham VA Medical Center 
(VAMC) "two times every two months" for his service 
connected conditions with a March 2001 appointment to be 
fitted for a right knee brace.  Additionally, his private 
physician, Dr. Gregory J. Flippo, has not responded to the 
RO's request for clinical records.  The RO should attempt to 
obtain these specified treatment records prior to any further 
adjudication.  Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, § 5, 114 Stat. 2096, 2099 (2000) 
(codified as amended at 38 U.S.C.A. § 5103(A)(b)).

The Board next finds that the December 2000 VA examination 
reports are inadequate for rating purposes.  38 C.F.R. § 4.2 
(2000).  See Abernathy v. Principi, 3 Vet. App. 461 (1992).  
In this respect, the VA joints examination report does not 
adequately distinguish the disability related to the right 
and left knee disabilities.  Additionally, the VA joints and 
spine examination reports refer to loss of right knee, left 
knee and lumbar spine function due to pain, but do not 
express the extent of functional loss in terms of additional 
loss of degrees of motion.  See 38 C.F.R. §§ 4.40 and 4.45 
(2000); DeLuca v. Brown, 8 Vet. App. 202 (1995).  If 
feasible, the veteran should be afforded VA orthopedic 
examination which expresses such findings in terms of degrees 
of additional loss of motion.  Finally, in light of the 
medical findings of degenerative disc disease of the lumbar 
spine with absent ankle reflexes and complaint of 
radiculopathy, the Board is of the opinion that the veteran 
should also be afforded VA neurological examination in order 
to determine the nature and severity of his service connected 
low back disability.

Finally, the evidence shows that the veteran manifests 
degenerative joint disease in both knees.  His current 20 
percent for right knee disability is based upon recurrent 
subluxation or lateral instability under Diagnostic Code 
5257.  The RO has not considered whether a separate rating 
may be assigned for arthritis with limitation of motion.  See 
VAOPGCPREC No. 09-98 (a claimant may be entitled to separate 
ratings for instability of the knee and non-compensable 
limitation of motion due to arthritis under Diagnostic Codes 
5257 and 5003).  His left knee disability is rated as 10 
percent disabling due to arthritis with noncompensable 
limitation of motion, but the December 2000 VA joints 
examination report does not address whether he manifests 
recurrent subluxation or lateral instability.  A remand in 
this case will provide the RO the opportunity to obtain 
adequate examination reports, consider the principles 
enunciated in the aforementioned General Counsel opinion and 
determine whether any additional development is warranted 
under the VCAA.

Accordingly, this issue is REMANDED for the following action.

1.  After obtaining any necessary releases 
from the veteran, the RO should attempt to 
obtain complete clinical records pertaining to 
the veteran's emergency room treatment in 
early 1998, his physical therapy at 
HealthSouth in approximately May 1998 and 
treatment by Dr. Gregory M. Flippo.  The RO 
should also request him to submit the names 
and addresses of any other private health care 
providers who have provided recent treatment 
for his bilateral knee and lumbar spine 
conditions.  

2.  The RO should obtain the records 
pertaining to the veteran's treatment for his 
bilateral knee and lumbar spine conditions at 
the Birmingham VAMC since August 1998.

3.  The RO must review the claims file and 
ensure that all notification and development 
action required by the VCAA is completed.  In 
particular, the RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 of 
the Act (codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.

4.  Following completion of the foregoing 
development, the RO should then schedule the 
veteran for VA orthopedic examination, with 
benefit of review of the claims folder, in 
order to determine the current nature and 
severity of his bilateral knee and low back 
disabilities.  In addition to providing 
separate findings and range of motion 
evaluations for the right knee, left knee and 
lumbar spine, the examiner is requested to 
specifically address the extent, if any, of 
functional loss of use of the right knee, left 
knee and lumbar spine due to pain, 
incoordination, weakness, pain on flare-ups 
and fatigability with use.  If feasible, the 
examiner should provide separate evaluations 
of the right knee, left knee and lumbar spine 
functional loss of use portrayed in terms of 
degrees of additional loss of motion.  The 
claims folder and a copy of this remand must 
be made available to the examiner prior to the 
examination for review.

The RO should also schedule the veteran for VA 
neurological examination, with benefit of 
review of the claims folder, in order to 
determine the current nature and severity of 
his lumbar spine disability and to ascertain 
whether the veteran manifests intervertebral 
disc syndrome (IDS).  The claims folder and a 
copy of this remand must be made available to 
the examiner prior to the examination for 
review.

5.  Thereafter, the RO should readjudicate the 
claims on appeal.  If any benefit sought on 
appeal remains denied, the veteran and his 
representative should be provided with a 
Supplemental Statement of the Case (SSOC).  An 
appropriate period of time should be allowed 
for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995).  The purpose of this REMAND is 
to obtain additional information and to ensure due process of 
law.  No inference should be drawn regarding the final 
disposition of the claims as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C.W. Symanski
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


